Citation Nr: 0033211	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pyelonephritis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for urinary tract 
infection.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979 and from November 1992 to April 1993.  This 
appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

The Board notes that the veteran, on her VA Form 9 dated in 
August 1999, stated that she did not wish to appeal the 
issues of service connection for dental trauma, and abnormal 
vaginal bleeding to include infections due to birth control 
pills and miscarriages.  Thus, those issues will not be 
discussed further in this decision.


FINDINGS OF FACT

1.  The RO, by rating decision dated in December 1986, denied 
service connection for pyelonephritis, on the basis that 
pyelonephritis was not shown during service, and that there 
was no nexus between the pyelonephritis diagnosed in 1986 and 
the veteran's period of service; the veteran did not file a 
timely notice of disagreement, and that decision became 
final.

2.  The RO, by rating decision dated in December 1986, denied 
service connection for urinary tract infection, on the basis 
that the veteran's urinary tract infection shown during 
service in 1979 was acute and did not result in chronic 
disability; the veteran did not file a timely notice of 
disagreement, and that decision became final.

3.  The evidence added to the record since the RO's rating 
decision of December 1986 is either cumulative in nature or 
not material in that it does not demonstrate that the veteran 
has chronic residuals from the urinary tract infection during 
service, or that pyelonephritis diagnosed in 1986 was 
attributable to her period of service.


CONCLUSIONS OF LAW

1.  The RO, by final decision dated in December 1986, denied 
service connection for pyelonephritis; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for that disability has not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The RO, by final decision dated in December 1986, denied 
service connection for urinary tract infection; new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for that disability has not been 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, by rating decision dated in December 1986, denied 
service connection for pyelonephritis and urinary tract 
infection.  After written notification sent to the veteran's 
then address of record, the veteran did not file a timely 
notice of disagreement, and that decision became final.  It 
may be reopened only by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and that the disability resulted from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

When the claim was previously denied, the evidence showed 
that:  urinary tract infection was diagnosed in November 
1979, and follow-up treatment was undertaken in December 
1979, just prior to the veteran's separation from service; a 
private hospital discharge report dated in August 1986 showed 
a diagnosis of acute pyelonephritis.  In its December 1986 
rating decision, the RO determined that there were no current 
residuals of the urinary tract infection during service, and 
that the pyelonephritis diagnosed in 1986 was not related to 
the veteran's service; thus, service connection for 
pyelonephritis and urinary tract infection was denied.  

Relevant, non-duplicative evidence received since December 
1986 includes:  VA and private treatment records dated from 
1989 to 1999, which show treatment for various disabilities 
but not urinary tract infection or pyelonephritis; Army 
National Guard examinations dated in 1989, 1993, and 1998, 
that do not show any treatment or complaints related to 
urinary tract infection or pyelonephritis; and lay statements 
from the veteran's brother and mother attesting to her having 
infections during service and afterwards.  

The medical evidence added to the record since December 1986 
provides no objective basis to relate the pyelonephritis 
diagnosed in 1986 to any inservice cause, or to show any 
current treatment for urinary tract infection.  As such it 
does not constitute new and material evidence.  The veteran 
has also submitted her own written statements and hearing 
testimony to the effect that she continues to have urinary 
tract infections and pyelonephritis which began during 
service.  These statements are not only cumulative of 
evidence of record in December 1986, they are also 
contradicted by the objective evidence of record, which does 
not support her claims to pyelonephritis during service or 
chronic urinary tract infections since service which 
originated during service, and as such are not found to be 
material.  

While the veteran has submitted various items of evidence 
since the December 1986 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since December 1986 simply does 
not demonstrate that the veteran has chronic residuals of 
urinary tract infection during service, or that 
pyelonephritis diagnosed in 1986 was attributable to her 
period of service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate her claim.  The Board 
finds that the RO fulfilled this obligation:  The RO 
requested information from the veteran regarding postservice 
treatment for her claimed disorders, and contacted the 
private medical care providers identified by the veteran.  
The evidence obtained, as summarized above, did not prove to 
be material to reopen the veteran's claims.










	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for 
pyelonephritis, that benefit is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for urinary tract 
infection, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

